[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (COUNT FOUR)
The plaintiff who is aggrieved by the Board of Tax Review of the City of Shelton makes claim that said board overtaxed property known as 71 Kneen Street in the City of Shelton.
The apparent discrepancy lies in the land value whereby the plaintiff claims the land value is valued at $37,800. The plaintiff's appraiser utilized a cost approach and made a determination that the land has a value of $15,000.
The city appraisal of $37,800 appears to be inaccurate insofar as the amount of the acreage is 0.14. The court, upon looking at the comparative values of equal size lots on Coram Avenue and Kneen Street in the City of Shelton, found that the land value was appraised at a much higher price than the defendant's appraiser indicated. This court reduces the appraisal by $5,600 from the 100 percent appraisal of $101,600 indicating the 100 percent value should be $96,000. The seventy percent value is $67,200. The tax due the city is assessed at $67,200.
Therefore judgment is entered on behalf of the plaintiff in the amount of $3,960 with costs and interest from the date of the assessment.
Philip E. Mancini, Jr. State Trial Referee